Citation Nr: 0304011	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-31 581)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased evaluation for mandible 
fractures with temporomandibular joint (TMJ) arthralgia and 
muscle contraction headaches, currently evaluated as 10 
percent disabling. 

2.  Entitlement to service connection for tinnitus, to 
include as secondary to residuals of a fractured mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
September 1963.  He has been represented throughout his 
appeal by the Disabled American Veterans.  

Service connection for tinnitus, headaches, and TMJ was 
denied by the Board of Veterans Appeals (hereinafter Board) 
in September 1990.  

This matter comes before the Board on appeal from a rating 
decision of September 1997, by the Boise, Idaho Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for tinnitus, headaches and TMJ dysfunction; the 
RO also denied the veteran's claim for a compensable 
evaluation for residuals of a mandible fracture.

In a September 1999 decision, the Board determined that new 
and material evidence had been submitted to reopen the claims 
of service connection for tinnitus, headaches and TMJ 
dysfunction and remanded the case for additional development 
of the record and a de novo review by the RO.  Subsequently, 
VA examinations were conducted in November 1999, January 
2000, and October 2000.  In a June 2001 rating decision, the 
RO granted service connection for TMJ arthralgia and muscle 
contraction headaches as part of the previously service-
connected disability of residuals of mandible fractures, and 
increased the assigned evaluation from 0 percent to 10 
percent, effective March 10, 1997.  That rating action also 
confirmed the denial of service connection for tinnitus.  
Since the RO has granted less than the maximum possible 
evaluation, the claim for increase remains before the Board.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The service-connected residuals of mandible fractures are 
currently manifested by an inter-incisal range of motion of 
53 millimeters (mm), with right mandibular excursion of 15 mm 
and left mandibular excursion of 5 mm, tenderness on 
palpation of the temporalis muscle, TMJ arthralgia, and 
complaints of headaches.  There was no evidence of popping, 
clicking, or crepitus.  

3.  The veteran does not have prolonged or prostrating 
headaches.

4.  The veteran's current tinnitus is not related to service, 
nor is it shown to have been caused or worsened by service-
connected residuals of mandible fracture.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of mandible fractures with TMJ arthralgia and 
muscle contraction headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.150 Diagnostic 
Code 9905 (2002).  

2.  Tinnitus was not incurred in or aggravated by military 
service, nor is such disability proximately due to or the 
result of his service-connected mandible fractures with TMJ 
arthralgia and muscle contraction headaches.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  

Specifically, the October 1997 statement of the case, the 
April 1999 supplemental statement of the case, the September 
1999 Board remand, and the June 2001 supplemental statement 
of the case, provided to both the veteran and his 
representative notified them of the evidence necessary to 
substantiate his claim.  In a letter dated in January 2003, 
the veteran was again advised of the evidence that would 
substantiate his claim.  He was also informed of what 
evidence he was responsible for obtaining.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West 2002) have been fulfilled 
as all the evidence and records identified by the veteran as 
plausibly relevant to his pending claim has been collected 
for review.  

The Board has noted a January 2003 statement from the 
veteran's spouse in which she reported that the veteran had 
missed appointments to evaluate his ears and headaches, 
because he was in jail.  However, the record does not reflect 
that the veteran missed any examinations.  

The veteran's spouse also reported that he was scheduled for 
evaluations for his ears and for headaches in July and 
October 2003.  The evaluation of the veteran's disability is 
based principally on current manifestations.  Francisco v. 
Brown, 7 Vet App 55 (1994).  Delaying consideration of the 
case for future evaluations would not assist in assessing the 
veteran's current condition.  With regard to the claim for 
service connection, the record contains examinations 
regarding the etiology of tinnitus, and there is no need to 
await further evaluations.  Evidence obtained in the future 
could serve as the basis for reopening these claims.  See 38 
U.S.C.A. § 5108

To implement the provisions of the VCAA, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  

II.  Legal analysis.

A.  Increased rating for residuals of fractured mandible.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

Residuals of the mandible fracture with TMJ arthralgia and 
muscle contraction headaches, is currently rated on the basis 
of limitation of motion of temporomandibular articulation.  
38 C.F.R. § 4.150, Diagnostic Code 9905.  Under this 
provision, a 10 percent rating is warranted where the range 
of lateral excursion is 0 to 4 millimeters (mm), or where the 
inter-incisal range of motion is 31 to 40 mm.  A 20 percent 
rating is warranted when the inter-incisal range of motion is 
21 to 30 mm, and a 30 percent rating is warranted when the 
inter-incisal range of motion is 11 to 20 mm.  A 40 percent 
rating is warranted when the inter-incisal range of motion is 
0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

For disabilities evaluated on the basis of limitation of 
motion, VA must afford examinations that determine whether 
the disability is manifested by weakened movement, excessive 
fatigability, or in coordination with these determinations to 
be expressed in terms of the degree of additional range-of-
motion loss due to those factors.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2002).

During the VA neurological examination in October 2000, the 
examiner noted that in opening and closing the jaws, the 
veteran had considerable width of opening that approached 
normal, but there was pain in the lower jaw angels 
bilaterally with movement, worse on the right.  He also had 
some tenderness in the region of the temples, bilaterally, 
and less tenderness in the frontal areas above the eyebrows.  
The diagnoses included residual moderately severe pain in the 
right angle of the mandible, and mild pain in the left angle 
of the mandible, both aggravated by movements.  

A dental examination reported no evidence of popping or 
clicking.  Lateral excursions were within normal ranges, and 
the vertical opening was measured at 53 millimeters.  The 
pertinent diagnoses included TMJ arthralgia, bilaterally, in 
the temples, secondary to the mandibular fractures, resulting 
in internal derangement of the right TMJ, bilateral 
hyperextension of the TMJ ligaments, bilaterally, dental 
malocclusion, muscle contraction headaches, with some 
worsening due to dental caries.  

The VA examination findings show that the veteran does not 
have limitation of motion that meets the criteria for an 
evaluation in excess of 10 percent.  The neurologic examiner 
specifically noted that there was no evidence of muscle 
weakness, in coordination or fatigability in the facial 
muscles.  Therefore additional compensation is not warranted 
on the basis of functional impairment.  38 C.F.R. §§ 4.40, 
4.45 (2002).  There is no other evidence that would 
contradict the findings on the October 2000 examination.

Other diagnostic codes fail to provide a basis for an 
increased evaluation.  Specifically, the evidence does not 
demonstrate loss of ramus or of the condyloid process.  38 
C.F.R. Part 4, Codes 9906, 9908 (2002).  

The Board has also considered an evaluation under DC 9904, 
relative to malunion of the mandible.  Under this code, a 20 
percent evaluation is warranted for a severe displacement.  A 
rating under this code is dependent upon degree of motion and 
relative loss of masticatory function.  38 C.F.R. §§ 4.150, 
Diagnostic Code 9904.  In this case, there are no clinical 
findings of record that would support an evaluation of 20 
percent under this code.  Therefore, the Board concludes that 
there is no medical or factual basis upon which to conclude 
that an evaluation in excess of 10 percent is warranted for 
residuals of a broken jaw under Diagnostic Code 9904.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 
9904.  

The Board has given consideration to the assignment of a 
separate disability rating for muscle contraction headaches.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (separate 
disability ratings are possible in cases in which the veteran 
has separate and distinct manifestations of the same injury).  
However, the medical evidence reported above indicates that 
the veteran has reported a history of some recurrent but not 
disabling headaches associated with his fractured mandible.  

Significantly, in a medical opinion dated in September 2002, 
the VA examiner stated that the veteran did not have 
headaches that could reasonably be considered to be 
"prolonged and prostrating."  That examiner reported an 
extensive review of the record, and noted the paucity of any 
reports of headaches that were prolonged or prostrating.  A 
separate compensable evaluation would require such attacks.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (characteristic 
prostrating attacks required).


B.  Service connection for tinnitus, to include as secondary 
to mandible fractures.

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2002); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

When aggravation of a nonservice-connected condition is the 
result of a service- connected condition, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Thus, a claim for VA benefits will be granted 
unless a preponderance of the evidence of record weighs 
against it.  38 U.S.C.A. § 5107(b) (2002).  

The Board has reviewed the evidence of record and finds that 
service connection for tinnitus is not warranted.  The 
medical evidence shows that the veteran currently has 
tinnitus, but there is no competent evidence showing that a 
relevant in-service disease or injury occurred or medical 
evidence of a nexus between the currently diagnosed 
disability and an in-service disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999).  

There is no documentation of tinnitus until more than 20 
years following his separation from service; the first 
complaint of ringing in his ears was noted during a VA 
examination in September 1989.  

Although the veteran has attributed the tinnitus to the 
fractured jaw that he sustained during service, his 
statements are not probative of a nexus to service because 
the veteran is not competent to provide evidence of the 
etiology of a medical disorder.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In fact, the Board observes that there 
is no medical evidence of record relating the veteran's 
tinnitus to his active service, any incident therein, or his 
service-connected mandibular fractures.  

The medical evidence, consisting of a private medical 
statement as well as the reports of the October 2000 VA 
examinations, does not indicate that the tinnitus is related 
to service.  Significantly, in his medical statement dated in 
July 1997, Dr. Matthes stated that although tinnitus is very 
common in TMD sufferers, it could not be strongly related to 
the TMD.  

Moreover, following the October 2000 VA neurological 
examination, the examiner concluded that the veteran had 
tinnitus secondary to bilateral sensorineural hearing loss, 
but not produced or aggravated by the mandibular fractures.  
Because the probative evidence of record shows that tinnitus 
is not related to an in-service disease or injury service, 
the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for tinnitus.  

Given that the competent medical opinions are to the effect 
that the current tinnitus is not related to service, 
including the service connected mandible fracture, the Board 
finds that the preponderance of the evidence is against the 
claim and it must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a rating in excess of 10 percent for mandible 
fractures with TMJ arthralgia and muscle contraction 
headaches is denied.  

Service connection for tinnitus, as secondary to service-
connected mandible fractures with TMJ arthralgia and muscle 
contraction headaches is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

